internal_revenue_service department of the treasury index number and ruling release date washington dc person to contact telephone number refer reply to cc dom p si 7-plr-118513-97 date oct legend a b c d corporation partnership state date date x cc dom p si 7-plr-118513-97 we received a request for rulings and subsequent correspondence submitted on your behalf by your authorized representative this letter is in reply to your requests facts a and b are married they have two children c and d a is an employee and the majority shareholder of corporation a plans to retire soon c and d are actively involved in the management of corporation c and d also own stock in corporation c and d acquired their stock in corporation by gift from a corporation currently owns a life_insurance_contract on a’s life the contract is an adjustable whole_life_insurance contract issued by a domestic commercial insurance carrier corporation has designated itself as the beneficiary of the policy corporation no longer needs this contract and wishes to sell it to c and d c and d believe that the purchase of the life_insurance_contract would be a good investment a and b are also general partners and limited partners in partnership partnership was organized on date under the uniform_limited_partnership_act of state partnership’s purpose is to engage in investment activities under partnership_agreement profits and losses allocable to the limited partners and distributions of distributable cash must be allocated and distributed to the limited partners in proportion to their capital contributions distributable cash consists of all cash revenues of partnership less amounts spent by partnership during the period and working_capital or reserves or other_amounts the general partners reasonably deem necessary or appropriate for the proper operation of partnership business or its winding up and liquidation_partnership currently has investment_assets of approximately dollar_figurex in value partnership will dissolve no later than date partnership has not elected to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 of the income_tax regulations a proposes to give portions of his limited_partnership_interest in partnership to c and d in the current_year it is represented that the value of the limited_partnership_interest in partnership that a proposes to give to each child will be approximately dollar_figure and that the gifts will occur before c and d acquire the life_insurance_contract from corporation further it is represented that a plans to continue gifting limited_partnership interests in partnership to c and d over the next two to three years and that if the value of the limited_partnership interests in partnership given to each child cc dom p si 7-plr-118513-97 exceeds the annual exclusion allowable under sec_2503 b has agreed to consent to split gift treatment under sec_2513 a also intends to continue gifting corporation stock to c and d under the current gifting pattern a proposes to dispose_of his controlling_interest in corporation before the life_insurance_policy transaction described below is executed neither c nor d however will hold a majority interest in corporation after the gifts have been made subsequent to the initial gifts of partnership interests to each of c and d c and d propose to purchase the life_insurance_contract for the greater of its interpolated_terminal_reserve_value or its cash_value the closing of the sale will be accomplished by the corporation executing a bill of sale evidencing the sale of the life_insurance_contract to c and d c and d will then execute a demand note in favor of corporation in the amount of the purchase_price of the life_insurance_contract interest on the demand note will accrue on the unpaid balance at the applicable_federal_rate under sec_7520 simultaneous with the closing c and d will obtain a loan from the commercial insurance carrier that issued the life_insurance_contract the amount of the loan will be approximately in the amount of the cash_value of the life_insurance_contract c and d will use the loan proceeds to pay off corporation’s demand note if sufficient cash is available if the loan is less than the sales_price of the life_insurance_contract an amount will remain to be paid on the demand note corporation will have no security_interest in the life_insurance_contract after closing the death_benefit under the life_insurance_contract will be reduced by any unpaid loan amount after the sale c and d will hold jointly all incidents_of_ownership in the life_insurance_contract for example only c and d will be able to obtain policy_loans assign or surrender the contract designate beneficiaries and exercise all other rights with respect to the contract immediately after the sale c and d will designate themselves beneficiaries of the contract they will pay all premiums due on the contract upon receipt of the proceeds at a's death c and d will share equally in the death_proceeds for purposes of the ruling under sec_101 it is represented that partnership is a valid partnership under subchapter_k further it also is represented that following the gifts of the limited_partnership interests to c and d c and d will be partners of a under subchapter_k rulings requested cc dom p si 7-plr-118513-97 the proposed transfer of the life_insurance_contract from corporation to c and d will be a transfer to a partner of the insured within the meaning of sec_101 and will not be subject_to the transfer for value rules of sec_101 the proposed transfer of limited_partnership interests in partnership from a and b to c and d will be eligible for the annual dollar_figure exclusion from gift_tax under sec_2503 sec_2035 will not apply to include the proceeds of the life_insurance policies in a’s gross_estate law and analysis issue 1-exception to the transfer_for_value_rule sec_101 provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides that if a life_insurance_contract or any interests therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value or the consideration and the premiums and other_amounts subsequently paid_by the transferee an exception to the general_rule of sec_101 is provided in sec_101 when the life_insurance_contract is transferred to the insured to a partner of the insured or to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases amounts received by the contract beneficiaries are completely excluded from gross_income as provided by sec_101 the term transfer for valuable consideration is defined for purposes of sec_101 in sec_1_101-1 as any absolute transfer for value of the right to receive all or a part of the proceeds of a life_insurance_policy issue 2-gift of present_interest in property sec_2501 provides for the imposition of a tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the cc dom p si 7-plr-118513-97 first dollar_figure of such gifts to such person shall not be included in the total_amount_of_gifts made during such year the annual exclusion is only allowed for gifts of present interests in property under sec_2503 this dollar_figure amount is subject_to adjustment annually to reflect the increase in the cost of living index sec_25_2503-3 of the gift_tax regulations provides that a present_interest in property is an unrestricted right to the immediate use possession or enjoyment of the property or the income from the property such as a life_estate or a term certain thus to be eligible for the annual exclusion from gift_tax under sec_2503 the proposed transfers by a and b of limited_partnership interests in partnership to c and d must constitute gifts of present interests in property in this case the management powers possessed by a and b as the general partners authorize a and b in determining partnership_distributions to withhold only amounts that the general partners reasonably deem necessary or appropriate for the proper operation of partnership business or its winding up and liquidation the general partners must exercise such powers in a fiduciary capacity and are held to a high standard of conduct toward the limited partners see generally in re usacafes l p litigation a 2d del ch and a b willis j s pennell p g postlewaite partnership_taxation 4th ed sec_1 issue 3-gift within 3-years of death under sec_2035 as amended by the taxpayer_relief_act_of_1997 if the decedent made a transfer by trust or otherwise of an interest in property or relinquished a power with respect to property during the 3-year period ending on the date of decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property which would have been so included other transfers made within three years of death are not includible in the gross_estate further transfers that are bona_fide sales for adequate_and_full_consideration in money or money’s worth made within three years of death are not includible in the gross_estate sec_2042 provides that the value of the gross_estate includes the value of the amount receivable as insurance under policies on the life of the decedent by beneficiaries other than the executor with respect to which decedent possessed at the date of death any of the incidents_of_ownership in the policies exercisable alone or in conjunction with any other person sec_20_2042-1 provides that proceeds of life_insurance that are not includible in the gross_estate under sec_2042 may depending upon the facts of a particular case be includible under some other section of the estate_tax provisions of the code for example if the decedent possessed incidents_of_ownership in an cc dom p si 7-plr-118513-97 insurance_policy on decedent’s own life and gratuitously transferred all rights in the policy within years of death the proceeds would be includible under sec_2035 sec_20_2042-1 provides that if a decedent is the controlling stockholder in a corporation that holds a life_insurance_policy on the decedent’s life and the proceeds of the policy are payable to a third party for nonbusiness purposes the incidents_of_ownership held by the corporation will be attributed to the decedent through the decedent’s stock ownership and the proceeds will be included in the decedent’s gross_estate under sec_2042 for this purpose a controlling stockholder is one who owns at death stock possessing more than fifty percent of the total combined voting power of a corporation includibility of life_insurance_proceeds under sec_2042 depends on the decedent’s possession of incidents_of_ownership in the policy at death includibility of life_insurance_proceeds under sec_2035 however is based on a different rule sec_2035 will apply if the decedent possessed an incident_of_ownership in the life_insurance_policy at some time during the three-year period prior to death and transferred such incident_of_ownership during the same period thus the relevant frame of reference for purposes of sec_2035 is not merely the time of death but the three- year period preceding death if during the three-year period preceding death the decedent possessed incidents_of_ownership either directly or through an ownership_interest in a corporation and the decedent subsequently relinquished the incidents_of_ownership by assignment of the policy or by the transfer of a sufficient amount of stock to cause divestment of control of the corporation the application of sec_2035 will be triggered see revrul_90_21 1990_1_cb_172 conclusions based upon the information submitted and the representations set forth above we rule as follows the transfer of the life_insurance_contract on the life of a by corporation to c and d will be a transfer to a partner of the insured under sec_101 and therefore excepted from the transfer for valuable consideration rule_of sec_101 provided that a the contract qualifies as a life_insurance_contract under sec_7702 b partnership is a partnership for purposes of subchapter_k and c c and d are considered partners under subchapter_k the proposed transfers by a and b of the limited_partnership interests in partnership to c and d will be eligible for the annual exclusion from gift_tax under sec_2503 provided that cc dom p si 7-plr-118513-97 a a b c and d act in a manner consistent with their representations that they are partners in partnership and b c and d have rights as limited partners in partnership that are consistent with the rights of limited partners contained in the agreement establishing partnership including the right to distributions of cash and property the right to sell or assign their interests in partnership subject_to the right_of_first_refusal voting rights and rights on termination of partnership sec_2035 will not apply to the transfer of the insurance policies to c and d provided that a a transfers controlling interests in corporation more than three years before a’s death or b the transfer of the life_insurance_policy to c and d constitutes a bona_fide sale for adequate_and_full_consideration in money or money’s worth the rulings contained in this letter are based on information and representations submitted by the taxpayers and accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination we express or imply no opinion as to the tax treatment of the subject transaction under any section of the code or regulations that is not specifically covered by this ruling or as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction specifically we express no opinion as to whether the contract that is proposed to be transferred qualifies as a life_insurance_contract under sec_7702 we express no opinion as to whether a and or b must recognize gain_or_loss on the transfer of limited_partnership interests to c and d further we express no opinion as to whether the corporation will experience a taxable gain upon the sale of the contract finally no opinion has been requested and no opinion is given as to whether c and d may deduct any interest_paid or accrued on the loans this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joseph h makurath cc dom p si 7-plr-118513-97 senior technician reviewer branch assistant chief_counsel p si
